Exhibit 10.34

INDEMNIFICATION AGREEMENT

INDEMNIFICATION AGREEMENT (this “Agreement”), dated as of September 17, 2010, by
and between Citibank, N.A., a national banking association (“CBNA”), and
Discover Bank, a Delaware banking corporation (“Buyer” and, together with CBNA,
the “Parties”).

RECITALS

WHEREAS, Buyer, Academy Acquisition Corp., a Delaware corporation and a
wholly-owned Subsidiary of Buyer (“Acquisition Sub”), and The Student Loan
Corporation, a Delaware corporation (the “Company”), are executing an Agreement
and Plan of Merger, dated as of the date of this Agreement (including the
exhibits, schedules and annexes thereto, the “Merger Agreement”), providing for,
among other things the Merger;

WHEREAS, concurrently with the execution of the Merger Agreement, the Company,
CBNA, Citibank (South Dakota) National Association (“CSD”) and SLC Student Loan
Receivables I, Inc., a Delaware corporation (“Depositor”), have executed an
Asset Purchase Agreement, dated as of the date of this Agreement, providing for
the CBNA Transaction;

WHEREAS, CBNA, SLM Corporation, a Delaware corporation (“FFELP Buyer Parent”),
the Company, CSD, Depositor, Bull Run 1 LLC, SLM Education Credit Finance
Corporation and Sallie Mae, Inc. (“FFELP Buyer Subsidiary”) have executed an
Asset Purchase Agreement, dated as of the date of this Agreement (including the
exhibits, schedules and appendices thereto, the “FFELP Transaction Agreement”),
providing for the FFELP Transaction; and

WHEREAS, as a condition to entering into the Merger Agreement, Buyer and
Acquisition Sub are requiring that CBNA enter into this Agreement to provide for
certain indemnification rights and obligations on the terms and subject to the
conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, and intending to be legally bound hereby, the
Parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 General Terms. For purposes of this Agreement, capitalized terms
used but not defined in this Agreement have the respective meanings set forth in
the Merger Agreement.



--------------------------------------------------------------------------------

Section 1.2 Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

(a) “Acquisition Sub” shall have the meaning set forth in the Recitals.

(b) “Administration Agreements” shall mean each of the Administration Agreements
entered into among an Other Securitization Trust, the Depositor, and the
Company, in its capacity as Administrator, and, if applicable, in its capacity
as Servicer, as such agreements may be amended or otherwise modified from time
to time in accordance with the terms thereof, pursuant to which the Company
agrees to perform certain administrative duties on behalf of such Other
Securitization Trust.

(c) “Administrator” shall mean the Company, in its capacity as administrator
with respect to the Securitization Trusts and Other Securitization Trusts, and
its permitted successors and assigns.

(d) “Agreement” shall have the meaning set forth in the Preamble.

(e) “Buyer” shall have the meaning set forth in the Preamble.

(f) “Buyer Fundamental Representations” shall mean the representations and
warranties set forth in Section 5.1, Section 5.2, Section 5.3 and Section 5.7 of
the Merger Agreement.

(g) “Buyer Indemnified Parties” shall have the meaning set forth in Section 2.2.

(h) “CBNA” shall have the meaning set forth in the Preamble.

(i) “CBNA Assumed Liabilities” shall mean all of the Liabilities of the Company
and its Subsidiaries other than the Retained Liabilities and the FFELP Assumed
Liabilities.

(j) “CBNA Indemnified Parties” shall mean CBNA and its Affiliates and each of
its and their respective Representatives. For the avoidance of doubt, “CBNA
Indemnified Parties” do not include the Company or its Subsidiaries from and
after the Closing.

(k) “Company” shall have the meaning set forth in the Recitals.

(l) “Company Fundamental Representations” shall mean the representations and
warranties set forth in Section 4.1, Section 4.2, Section 4.3, Section 4.4,
Section 4.15(c) and Section 4.23 of the Merger Agreement.

(m) “Company Group” shall mean any “affiliated group” (as defined in
Section 1504(a) of the Code without regard to the limitations contained in
Section 1504(b) of the Code) that, at any time on or before the Closing Date,
includes or has included the Company or any Subsidiary or any predecessor of or
successor to the Company or any Subsidiary (or another such predecessor or
successor), or any other group of corporations that, at any time on or before
the Closing Date, files or has filed Tax Returns on a combined, consolidated or
unitary



--------------------------------------------------------------------------------

basis with the Company or any Subsidiary or any predecessor of or successor to
the Company or any Subsidiary (or another such predecessor or successor).

(n) “Conduit Administrator” shall mean The Bank of New York Mellon, a New York
banking corporation, in its capacity as administrator to the Conduit Program.

(o) “Conduit Lender” shall mean Straight-A Funding, LLC, a limited liability
company organized under the laws of the State of Delaware.

(p) “Conduit Program” shall mean the loan facility provided by the Conduit
Lender to the Funding Note Issuer and to other borrowers.

(q) “Conduit Servicing Agreement” shall mean the Servicing Agreement, dated as
of May 14, 2009, by and among the Funding Note Issuer, CBNA, as the Eligible
Lender Trustee, the Conduit Administrator, the Conduit Lender and the Company,
as Master Servicer, together with the Supplemental Servicing Agreement thereto
dated as of May 14, 2009 by and among the Company, as the Master Servicer, the
Funding Note Issuer, CBNA, as the Eligible Lender Trustee and the SPV
Administrator.

(r) “Conduit Subservicing Agreement” shall mean the Subservicing Agreement,
dated as of the Closing Date, by and among the Funding Note Issuer, CBNA, as the
Eligible Lender Trustee, the Conduit Administrator, the Conduit Lender, FFELP
Buyer Parent, as Master Servicer, and CSD as Subservicer, together with the
Supplemental Servicing Agreement thereto dated as of the Closing Date by and
among the FFELP Buyer Parent, as the Master Servicer, the Funding Note Issuer,
CBNA, as the Eligible Lender Trustee and the SPV Administrator.

(s) “Conversion Date” shall mean the date on or prior to which all
administrative and servicing duties under the Sub-Subservicing Agreements,
Sub-Sub-Administration Agreements, the Conduit Subservicing Agreement and the
SPV Sub-Administration Agreement are transferred to FFELP Buyer Subsidiary, in
each case as notified by the FFELP Buyer Subsidiary to the Company.

(t) “Conveyance Taxes” shall mean all documentary, sales, use, registration,
value added, transfer, stamp, recording, registration and similar Taxes, fees
and costs imposed on the Company solely as a result of the Merger (and, for the
avoidance of doubt, excluding any Taxes, fees and costs imposed as a result of
the CBNA Transaction, FFELP Transaction, or any other transactions, other than
the Merger, contemplated by the Related Transaction Agreements or the Ancillary
Agreements, and excluding any Section 338 Taxes).

(u) “CSD” shall have the meaning set forth in the Recitals.

(v) “Depositor” shall have the meaning set forth in the Recitals.

(w) “Designated Claim” shall have the meaning set forth in Section 6.6.

(x) “Election” shall have the meaning set forth in Section 6.4(a)(i).

(y) “Excluded Liabilities” shall mean all Liabilities or Losses of the Company
or any of its Subsidiaries relating to, arising out of or incurred in connection
with (i)



--------------------------------------------------------------------------------

any acts or omissions occurring on or prior to the Closing by the Company, CBNA
or any Affiliates of the Company or CBNA or any of their or their Affiliates’
respective officers, directors, employees, representatives or agents, (ii) any
incidents, events, facts or circumstances existing on or prior to the Closing
Date or (iii) the FFELP Purchased Assets, the FFELP Assumed Liabilities, the
CBNA Purchased Assets, the CBNA Assumed Liabilities or the Merger Agreement
Excluded Liabilities.

(z) “FFELP Buyer Indemnification Agreement” shall mean the Indemnification
Agreement, dated as of the date hereof, by and between FFELP Buyer Parent and
CBNA).

(aa) “FFELP Buyer Parent” shall have the meaning set forth in the Recitals.

(bb) “FFELP Buyer Subsidiary” shall have the meaning set forth in the Recitals.

(cc) “FFELP Loan” shall mean a U.S. federally-insured student loan that has been
authorized to be made by the Company as the beneficiary of a student loan trust
as part of the U.S. Federal Family Education Loan Program and authorized by the
Higher Education Act of 1965, as amended, or the Health Education Assistance
Loan Program, including a Stafford, PLUS, Consolidation or HEAL student loan.

(dd) “FFELP Transaction Agreement” shall have the meaning set forth in the
Recitals.

(ee) “Form 8023” shall have the meaning set forth in Section 6.4(a)(i).

(ff) “Form 8883” shall have the meaning set forth in Section 6.4(d)(i).

(gg) “Funding Note Issuer” shall mean SLC Conduit I LLC, a Delaware limited
liability company.

(hh) “Indemnified Parties” shall have the meaning set forth in Section 2.3.

(ii) “Indemnified Party Counsel” shall have the meaning set forth in
Section 3.1(b)(ii).

(jj) “Indemnifying Party” shall have the meaning set forth in Section 3.1(a).

(kk) “Losses” shall mean all costs, expenses, damages, obligations, Liabilities,
purchase or repurchase obligations (including the amount paid in such purchase
or repurchase and costs and expenses associated therewith), assessments,
judgments, losses (including lost profits, opportunity costs and diminution in
value), settlements, awards and fees (including reasonable legal, accounting or
other professional fees); provided, however, that for purposes of Section 2.2(a)
and Section 2.3(b) only, “Losses” shall not include lost profits, opportunity
costs, diminution in value, damages based upon a multiple of earnings or similar
financial measure or exemplary or punitive damages, in each case, except to the
extent awarded against an Indemnified Party in a Third Party Claim. For the
avoidance of doubt, damages or losses resulting from the failure of the Company
or any of its Affiliates to receive any amounts with respect to any Trust
Student Loan (whether or not then due), including any



--------------------------------------------------------------------------------

interest, discount or other fees, assessments or other amounts in respect
thereto, shall in no event constitute or be deemed to be lost profits,
opportunity costs or diminution in value or exemplary or punitive damages, but
shall be deemed to be an indemnifiable Loss, provided, however, that, until the
aggregate Principal Balance of Trust Student Loans required to be repurchased
exceeds $100,000,000, Losses with respect to any Trust Student Loan arising out
of a breach of any representation or warranty set forth Section 4.24,
Section 4.25, Section 4.26 or Section 4.27 or Appendix A of the Merger Agreement
shall be limited to the difference between (x) the Principal Balance of such
Trust Student Loan plus accrued and unpaid interest thereon minus (y) the fair
market value of such Trust Student Loan. For purposes of determining the fair
market value of a Trust Student Loan(s) pursuant to clause (y) of the prior
sentence, the Indemnified Party shall along with its claim for indemnification
provide its determination of the fair market value of such Trust Student Loan(s)
when it submits its claim for indemnification, together with such back up
information it deems appropriate to justify such fair market value. Within 20
Business Days of the Indemnifying Party’s receipt of such determination, the
Indemnifying Party shall notify in writing the Indemnified Party of its
acceptance or any objection to such determination of fair market value together
with its determination of fair market value (an “Objection Notice”). In the
event an Objection Notice is delivered, the parties shall negotiate in good
faith a resolution to such objection. In the event that the Parties are unable
to resolve such objection within 30 days of the delivery of such Objection
Notice, the Parties shall appoint a mutually acceptable nationally recognized
valuation expert to determine the fair market value of such Trust Student
Loan(s). The determination of such valuation expert shall be binding on the
parties and the fees of such valuation expert shall be borne by the party whose
proposed fair market value differs to a greater extent from the final fair
market value as determined by such valuation expert. In making any such
determination of fair market value with respect to any Trust Student Loan
pursuant to this paragraph, each Party shall (i) assume that the interest rate
basis and margin then in effect for loans of similar tenor and size as of the
date of such determination is equal to the interest rate basis and margin that
was in effect for loans of similar tenor and size as of September 17, 2010,
(ii) disregard the liquidity or illiquidity of student loans as an asset class
and the Trust Student Loan in particular as a factor in making such
determination, (iii) if any such Trust Student Loan continues to be subject to
insurance coverage, give effect to such insurance coverage in making such
determination, using reasonable assumptions regarding the future performance of
the insured portfolio and any other factors that may affect the available
allocation of insurance coverage for such Trust Student Loan; provided that
Buyer’s initial assumptions with respect to such factors, as notified in writing
to CBNA (and the valuation expert, if applicable), shall be used by CBNA (and
the valuation expert, if applicable), in making its determination of the effect
of such insurance coverage unless CBNA (or the valuation agent, if applicable)
notifies the Buyer in writing that such assumptions appear unreasonable to CBNA
(or the valuation expert, if applicable), including its reasons for such
determination, in which case CBNA (and the valuation expert, if applicable)
shall apply its own relevant reasonable assumptions in making such
determinations and (iv) instruct any valuation expert appointed by the Parties
under this paragraph to also make its determination in accordance with clauses
(i), (ii) and (iii) of this sentence. If the objection pursuant to an Objection
Notice remains unresolved with respect to a Trust Student Loan on the date the
Trust Student Loan is required to be purchased by the Company, then
notwithstanding the pendency of such objection, CBNA shall pay the required
indemnity amount to the applicable Buyer Indemnified Party calculated using the
Company’s determination of fair market value on such date pursuant to this
paragraph; provided that the Company shall promptly reimburse CBNA, without
interest upon resolution of such objection for the difference, if any,



--------------------------------------------------------------------------------

between the fair market value determined by the Company and the actual fair
market value determined upon resolution of such objection.

(ll) “Maximum Indemnification Amount” shall have the meaning set forth in
Section 4.1(a)(iii).

(mm) “Merger Agreement” shall have the meaning set forth in the Recitals.

(nn) “Merger Agreement Excluded Liabilities” shall mean those Liabilities
included in the definition of Excluded Liabilities in the Merger Agreement.

(oo) “Parent” shall have the meaning set forth in the Recitals.

(pp) “Parties” shall have the meaning set forth in the Preamble.

(qq) “Post-Closing Tax Period” shall have the meaning set forth in
Section 6.1(b).

(rr) “Post-Closing Taxes” shall have the meaning set forth in Section 6.1(b).

(ss) “Pre-Closing Tax Period” shall have the meaning set forth in
Section 6.1(a).

(tt) “Pre-Closing Taxes” shall have the meaning set forth in Section 6.1(a).

(uu) “Proposed Allocation” shall have the meaning set forth in
Section 6.4(d)(i).

(vv) “Refund Payor” shall have the meaning set forth in Section 6.2(f).

(ww) “Refund Recipient” shall have the meaning set forth in Section 6.2(f).

(xx) “Section 338 Taxes” shall mean any Taxes that would not have been imposed
but for the Election or any similar or corresponding elections under Tax law
that are made, required to be made or deemed to have been made in connection
with the Merger.

(yy) “Securitization Subservicing Agreement” shall mean, with respect to each
Other Securitization Trust, the Subservicing Agreement entered into between the
Company, as the Servicer, and the FFELP Buyer Subsidiary or CSD, as applicable.

(zz) “Servicer” shall mean the Company, in its capacity as servicer with respect
to the Securitization Trusts and Other Securitization Trusts, and its permitted
successors and assigns.

(aaa) “Services Agreements” means, collectively, with respect to each of the
Other Securitization Trusts, each Services Agreement and Administration Services
Agreement, effective as of the Closing Date, by and among the Company and CBNA,
as service providers, and CSD.



--------------------------------------------------------------------------------

(bbb) “SPV Sub-Administration Agreement” shall mean the SPV Sub-Administration
Agreement, effective as of the Closing Date, by and between the FFELP Buyer
Subsidiary, as the SPV Administrator, and CSD, as the SPV Sub-Administrator.

(ccc) “Straddle Period” shall have the meaning set forth in Section 6.1(c)(i).

(ddd) “Sub-Administration Agreements” shall mean the sub-administration
agreements between the Company and FFELP Buyer Subsidiary or CSD, as applicable,
as sub-administrator, pursuant to which the sub-administrator will agree to
continue to perform the required administration duties pursuant to the
Administration Agreements until certain dates.

(eee) “Sub-Sub-Administration Agreements” shall mean the sub-sub-administration
agreements between the FFELP Buyer Subsidiary as sub-administrator and CSD as
sub-sub-administrator pursuant to which the sub-sub-Administrator will agree to
perform the required administration duties pursuant to the Sub-Administration
Agreements with respect to FFELP Loans until certain dates.

(fff) “Sub-Subservicing Agreements” shall mean the sub-subservicing agreements,
effective as of the Closing Date, by and between the FFELP Buyer Subsidiary, as
sub-servicer, and CSD, as sub-subservicer, pursuant to which the sub-subservicer
will agree to perform the required servicing duties pursuant to the Subservicing
Agreements with respect to FFELP Loans until certain dates.

(ggg) “Subservicing Agreement” shall have the meaning set forth in
Section 2.3(d).

(hhh) “Tax” (and, with correlative meaning, “Taxes”) shall mean any federal,
state, local or foreign net income, gross income, gross receipts, windfall
profit, severance, property, production, sales, use, license, excise, franchise,
employment, payroll, withholding, alternative or add-on minimum, ad valorem,
value-added, transfer, stamp, or environmental tax (including taxes under Code
Section 59A), or any other tax, custom, duty, governmental fee or other like
assessment or charge of any kind whatsoever, together with any interest or
penalty, addition to tax or additional amount imposed by any Governmental
Authority.

(iii) “Tax Agreement” shall mean the Tax Agreement, dated as of December 22,
1992 between CBNA and the Company.

(jjj) “Tax Benefit” shall mean the Tax effect of any item of loss, deduction or
credit or any other item which decreases Taxes paid or payable or increases Tax
basis, including any interest with respect thereto.

(kkk) “Tax Claim” shall have the meaning set forth in Section 6.1(e)(i).

(lll) “Tax Detriment” shall mean the Tax effect of any item of income, gain, or
recapture or any other item which increases Taxes paid or payable or decreases
Tax basis, including any interest with respect thereto.

(mmm) “Tax Indemnified Party” shall have the meaning set forth in
Section 6.1(e)(i).



--------------------------------------------------------------------------------

(nnn) “Tax Indemnifying Party” shall have the meaning set forth in
Section 6.1(e)(i).

(ooo) “Tax Notice” shall have the meaning set forth in Section 6.1(e)(i).

(ppp) “Tax Sharing Agreement” shall mean the Tax Agreement and any other written
or unwritten agreement, indemnity or other arrangement for the allocation or
payment of Tax liabilities or payment for Tax Benefits that may exist as of the
Closing Date with the Company or any Subsidiary and any Person (other than any
indemnity provided pursuant to this Agreement).

(qqq) “Treasury Regulations” shall mean the regulations promulgated under the
Code (or any successor statute).

(rrr) “Third Party Claim” shall have the meaning set forth in Section 3.1(a).

(sss) “Threshold” shall have the meaning set forth in Section 4.1(a)(i).

ARTICLE II

SURVIVAL; INDEMNIFICATION

Section 2.1 Survival of Representations, Warranties and Covenants.

(a) For the purposes of this Agreement and notwithstanding anything to the
contrary in the Merger Agreement, the representations and warranties contained
in the Merger Agreement, and in any certificate delivered pursuant to the terms
thereof, and the right to commence any claim for indemnification with respect
thereto, shall survive the Closing for a period of eighteen (18) months;
provided, however;

(i) the representations and warranties (A) set forth in Section 4.14 of the
Merger Agreement and (B) in any certificate delivered pursuant to the Merger
Agreement (to the extent relating to such representations or warranties
described in clause (A)), shall not survive the Closing;

(ii) (A) the Buyer Fundamental Representations, (B) the Company Fundamental
Representations and (C) the representations and warranties contained in any
certificate delivered pursuant to the terms of the Merger Agreement (to the
extent relating to such representations and warranties described in clause
(A) or (B)), shall not have any expiration date; and

(iii) the representations and warranties set forth in Section 4.17,
Section 4.19, Section 4.24, Section 4.25, Section 4.26, Section 4.27 and
Section 4.28 of the Merger Agreement shall survive indefinitely, except to the
extent relating to the representations and warranties contained in Appendix A,
in which case they, and the representations and warranties set forth in Appendix
A of the Merger Agreement, shall survive until one year and one day after the
payment in full of all obligations of the applicable securitization trust.

(b) For the purposes of this Agreement and notwithstanding anything to the
contrary in the Merger Agreement, all covenants and agreements set forth in the
Merger



--------------------------------------------------------------------------------

Agreement and any Ancillary Agreements shall remain in full force and effect in
accordance with their terms.

(c) Notwithstanding the foregoing, the right to commence any claim for
indemnification pursuant to Section 2.2(b) - (n) shall survive indefinitely.

(d) After the expiration (if applicable) of the time periods set forth in
Section 2.1(a), Section 2.1(b) or Section 2.1(c), any claim for indemnification
under this Agreement with respect to the breach of the applicable
representations, warranties, covenants or agreements shall be deemed
time-barred, and no such claim shall be made; provided, however, that if written
notice of a claim for indemnification shall have been provided to CBNA, on the
one hand, or the Buyer, on the other hand, as the case may be, within the
applicable survival period and in accordance with Section 3.1(a), then any
representations, warranties, covenants or agreements that are the subject of
such claim for indemnification and the right to bring claims pursuant to the
provisions of this Agreement that would otherwise terminate as set forth above
shall survive as to such claim until such time as such claim is fully and
finally resolved.

Section 2.2 Indemnification of Buyer. Subject to the terms of this Agreement,
from and after the Closing (except with respect to Section 2.2(k), which shall
apply from and after the date hereof), CBNA shall indemnify, defend, save and
hold harmless Buyer and its Affiliates (including the Company and its
Subsidiaries from and after the Closing) and each of its and their respective
Representatives (collectively, the “Buyer Indemnified Parties”) from and against
any and all Losses, as such Losses are incurred, resulting from, arising out of
or related to:

(a) any breach by the Company of any of its representations or warranties in the
Merger Agreement (other than representations or warranties set forth in
Section 4.14 of the Merger Agreement, which shall not survive the Closing, or
Section 4.24, Section 4.25, Section 4.26, Section 4.27 and Section 4.28 and
Appendix A of the Merger Agreement, which are addressed in Section 2.2(j)) or in
any certificate delivered pursuant to the terms thereof (to the extent relating
to such representations and warranties) or the failure of any such
representation or warranty to be accurate, in each case, as such representation
or warranty (other than the representations and warranties set forth in
Section 4.7(c) and Section 4.9(b) of the Merger Agreement) would read if all
qualifications as to materiality, Company Material Adverse Effect or material
adverse effect were deleted therefrom;

(b) any breach by CBNA or its Affiliates (including, prior to the Closing, the
Company or any of its Subsidiaries), of any of their respective covenants or
agreements in the Merger Agreement or the Ancillary Agreements (other than the
Transition Agreements or any Services Agreement);

(c) the Related Transaction Agreements and the Related Transactions, including
any claims that the Buyer Indemnified Parties may have against the FFELP Buyer
Parent or any of its Affiliates (other than (i) Losses to the extent, and only
to the extent, such Losses constitute Retained Liabilities or (ii) Losses for
which Buyer is obligated to indemnify any CBNA Indemnified Party pursuant to
this Agreement), including any expenses incurred in connection with the Company
performing its obligations under Section 2.1 or Section 4.1 of the FFELP
Transaction Agreement;



--------------------------------------------------------------------------------

(d) any default or breach under any provision of a Securitization Basic Document
or Other Securitization Basic Documents resulting from, arising out of or
relating to any of the Transactions (including any failure to obtain any
consent, authorization, approval or non-objection from, or provide any required
notice to, any person in connection with any of the Transactions);

(e) (1) any Benefit Plan that is not a Company Benefit Plan, without regard to
whether such Loss arose, existed or was incurred on or prior to the Effective
Time or whether such Loss arises, exists or is incurred on or after the
Effective Time, including (i) any pension, profit sharing, savings or similar
benefit plan, including any Loss arising under Title IV of ERISA or related to
any multiemployer plan (within the meaning of Section 3(37) of ERISA), (ii) any
medical, welfare, retiree, life, accident or disability program or plan and
(iii) any workers’ compensation, unemployment benefits, employee stock option,
equity compensation or profit-sharing plans or benefits or any other employee
plans or benefits of any kind; (2) any employee benefits or employee benefit or
compensation plan, program, agreement or arrangement maintained or sponsored or
otherwise contributed to, by CBNA or any of Affiliate of CBNA that would be a
Benefit Plan but for the fact that no Company Employee is a party to,
participates in or is entitled to present or future benefits from, such plan,
program, agreement or arrangement; and (3) any current or former employee or
independent contractor of CBNA or any of its Affiliates (other than the Company
Employees), without regard to whether such Loss arose, existed or was incurred
on or prior to the Effective Time or whether such Loss arises, exists or is
incurred on or after the Effective Time, and without regard to whether such
employee or independent contractor provided services to or on behalf of the
Company or any of its Subsidiaries;

(f) the Excluded Liabilities;

(g) any incidents, events, facts or circumstances existing on or prior to the
Closing Date or any activity, omission, action, failure to act or event
occurring or arising on or prior to the Closing Date, and in each case in any
way relating to the Securitization Trusts, the Other Securitization Trusts, the
Securitization Basic Documents or the Other Securitization Basic Documents;

(h) any activity, omission, action, failure to act or event occurring or arising
prior to the Conversion Date, the duties and obligations of CSD as
Sub-Subservicer under each Sub-Subservicing Agreement, as sub-sub-Administrator
under each Sub-Sub-Administration Agreement, as Subservicer under the Conduit
Subservicing Agreement or as SPV Sub-Administrator under the SPV
Sub-Administration Agreement (other than to the extent Buyer is obligated to
indemnify any CBNA Indemnified Party pursuant to Section 2.3);

(i) any incidents, events, facts or circumstances existing on or prior to the
Closing Date or any activity, action or event, or any omission or failure to
act, occurring or arising at or after the Closing Date, in any way relating to
the Other Securitization Trusts or the Other Securitization Basic Documents
(except to the extent caused by the Company’s negligence, bad faith, willful
misconduct or failure to perform its duties and obligations under the Other
Securitization Basic Documents (to the extent such duties and obligations have
not been subcontracted or otherwise delegated to another person and such failure
to perform does not result from any acts or omissions of the Company or any of
its Subsidiaries on or prior to the Closing Date)), including any Losses arising
from the Company’s failure to perform its



--------------------------------------------------------------------------------

duties and obligations under the Other Securitization Basic Documents if such
failure to perform results in whole or in part from a breach by CBNA, the FFELP
Buyer Parent or any of their respective Affiliates;

(j) the Company’s breach of any representation or warranty set forth in
Section 4.24, Section 4.25, Section 4.26, Section 4.27, Section 4.28 or Appendix
A of the Merger Agreement, or any certificate delivered pursuant to the Merger
Agreement (to the extent relating to such representations and warranties) or the
failure of any such representation or warranty to be accurate, in each case as
such representation or warranty would read as if all qualifications as to
materiality, Company Material Adverse Effect or material adverse effect were
deleted therefrom;

(k) any claims of securityholders of any of the Company, CBNA or the ultimate
parent of CBNA relating to or arising out of any of the Transactions;

(l) any claims of any Governmental Authority relating to or arising out of any
of the Related Transactions;

(m) any Dissenting Shares or the exercise by any former stockholder of the
Company of any appraisal rights, including the cost and expenses incurred in
connection with the appraisal proceedings; or

(n) except to the extent caused by actions or omissions of the Buyer Indemnified
Parties (other than as a result of a failure to obtain a consent or any acts or
omissions of the Company and its Subsidiaries on or prior to the Closing Date;
it being understood and agreed that any consent to, knowledge of or acquiescence
to any action or omission of any other person by any Buyer Indemnified Party
shall not be deemed to have caused any of the items in clauses (i) – (v)),
(i) the failure of any issuer of a Student Loan Insurance Policy or any school
pursuant to any risk-sharing Contract to pay in full any valid claim thereunder,
(ii) the cancellation, termination, rescission or revocation of any Student Loan
Insurance Policy or any risk-sharing Contract or reduction in the coverage
provided thereunder, (iii) the denial of any coverage with respect to any
Student Loan as a result of (A) any act or omission of the Company or any of its
Affiliates occurring or arising on or prior to the Closing Date or (B) any act
or omissions of CBNA or any of its Affiliates, (iv) any Student Loan Insurance
Policy or risk-sharing Contract with any school ceasing to be in full force and
effect or (v) the charging of additional premiums or other amounts in respect of
a Student Loan Insurance Policy or any risk-sharing Contract.

Section 2.3 Indemnification of CBNA. Subject to the terms of this Agreement,
from and after the Closing, Buyer shall indemnify, defend, save and hold
harmless CBNA Indemnified Parties and, together with the Buyer Indemnified
Parties, the “Indemnified Parties”) from and against any and all Losses
(including, for the avoidance of doubt, any indemnification payment required to
be made by CBNA pursuant to the FFELP Buyer Indemnification Agreement), as such
Losses are incurred, resulting from, arising out of or related to:

(a) the Retained Liabilities (except to the extent CBNA is obligated to
indemnify any Buyer Indemnified Party pursuant to this Agreement);



--------------------------------------------------------------------------------

(b) any breach by Buyer or Acquisition Sub of any of their respective
representations and warranties in the Merger Agreement or in any representation
or warranty in any certificate delivered pursuant to the terms thereof (to the
extent relating to such representations or warranties) or the failure of any
such representation or warrant to be accurate, in each case as such
representation or warranty would read if all qualifications as to materiality or
material adverse effect were deleted therefrom;

(c) (i) any breach by Buyer, Acquisition Sub or any of their respective
Affiliates (not including the Company and its Subsidiaries) of any of their
respective covenants or agreements in the Merger Agreement or the Ancillary
Agreements (other than any Transition Agreement or any Services Agreement) or
(ii) any breach by the Company or any of its Subsidiaries of any covenant in the
Merger Agreement or the Ancillary Agreements (other than any Transition
Agreement or any Services Agreement) that is to be performed after the Closing
Date but only to the extent such breach does not relate to or result from
(A) any act or omission occurring on or prior to the Closing by the Company,
CBNA or any Affiliate of the Company or CBNA or any of their or their
Affiliates’ respective officers, directors, employees, representatives or agents
or (B) any incident, event, fact or circumstance existing on or prior to the
Closing Date (including any failure of the Company or any of its Subsidiaries to
own any of the FFELP Purchased Assets or the CBNA Purchased Assets);

(d) from and after the Closing, termination of any subservicing agreement or
replacement subservicing agreement (each, a “Subservicing Agreement”) to which a
CBNA Indemnified Party or FFELP Buyer Subsidiary or any of their respective
Affiliates is a party as subservicer and the Company is a party as servicer
caused by (i) a breach of a representation, warranty or covenant of the Company
under any such Subservicing Agreement or Section 7.14 hereof or (ii) the willful
misconduct, bad faith or negligence of the Company, except in the case of each
of clause (i) and (ii) to the extent such Loss resulted from a breach of a
representation, warranty or covenant of any CBNA Indemnified Party or the FFELP
Buyer Subsidiary or any of their respective Affiliates under any Securitization
Basic Document or Other Securitization Basic Document or by the willful
misconduct, bad faith or negligence of any CBNA Indemnified Party or the FFELP
Buyer Subsidiary or its Affiliates; or

(e) from and after the Closing, termination of any Sub-Administration Agreement
to which a CBNA Indemnified Party or the FFELP Buyer Subsidiary or any of their
respective Affiliates is a party as sub-administrator and the Company is a party
as administrator caused by (i) a breach of a representation, warranty or
covenant of the Company under any such Sub-Administration Agreement or
Section 7.14 hereof or (ii) the willful misconduct, bad faith or negligence of
the Company, except in the case of each of clause (i) and (ii) to the extent
such Loss resulted from a breach of a representation, warranty or covenant of
any CBNA Indemnified Party or the FFELP Buyer Subsidiary or any of their
respective Affiliates under any Securitization Basic Document or Other
Securitization Basic Documents or by the willful misconduct, bad faith or
negligence of any CBNA Indemnified Party or the FFELP Buyer Subsidiary or its
Affiliates.

Section 2.4 Risk of Loss. For the avoidance of doubt, except as expressly
provided in this Agreement, the Company will continue to have the risk of loss
with respect to defaults by the underlying borrower under Trust Student Loans to
the extent such matters are not subject to indemnification under this Agreement.



--------------------------------------------------------------------------------

Section 2.5 [Intentionally Omitted]

Section 2.6 Contribution. If for any reason the indemnification provided for in
this Agreement is unavailable to any Indemnified Party, or insufficient to hold
it harmless, then the Indemnifying Party shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses in such proportion
as is appropriate to reflect the relative fault of CBNA and its respective
Affiliates (including the Company and its Subsidiaries on or prior to the
Closing Date), on the one hand, and Buyer and its Affiliates (including after
the Closing Date, but only after the Closing Date, the Company and its
Subsidiaries), on the other hand, in connection with any incidents, events,
facts or circumstances existing on or prior to the Closing Date or any activity,
action or event, or any omission or failure to act, occurring or arising at and
after the Closing Date that resulted in such Losses.

Section 2.7 No Set-Off. Any indemnification or contribution provided by any
Indemnifying Party shall not be subject to any right of set-off or similar
right.

ARTICLE III

CLAIMS

Section 3.1 Claims.

(a) Upon receipt by an Indemnified Party of notice of any action, suit, inquiry,
hearing, charge, demand, proceeding, claim, arbitration, investigation or
litigation, whether civil or criminal, at law or in equity or demand made or
brought by an unaffiliated third party (a “Third Party Claim”) with respect to a
matter for which such Indemnified Party is entitled to be indemnified under this
Agreement which has or is expected to give rise to a claim for Losses, the
Indemnified Party shall promptly (but in any event within ten (10) Business Days
of receipt of notice of such Third Party Claim by the Indemnified Party) notify
the Party responsible for indemnifying the Indemnified Party pursuant to Article
II (the “Indemnifying Party”) in writing, indicating the nature of such Third
Party Claim; provided, however, that any delay or failure by the Indemnified
Party to give notice to the Indemnifying Party shall relieve the Indemnifying
Party of its obligations hereunder only to the extent, if at all, that it is
materially prejudiced by reason of such delay or failure. Such written notice
shall (i) describe such Third Party Claim in reasonable detail including the
facts underlying each particular claim and the specific sections of this
Agreement pursuant to which indemnification is being sought for each such set of
facts and (ii) set forth the estimated amount of the Losses that have been or
may be sustained by an Indemnified Party, if known and quantifiable.

(b) The Indemnifying Party shall have thirty (30) days after receipt of a
written notice that complies with the requirements of Section 3.1(a) to elect,
at its option, to exercise its right to assume and control the defense of, at
its own expense and by counsel of its own choosing, any such Third Party Claim
and shall be entitled to assert any and all defenses available to the
Indemnified Party to the fullest extent permitted by applicable Law.



--------------------------------------------------------------------------------

(i) If the Indemnifying Party shall undertake to compromise or defend any such
Third Party Claim, it shall promptly notify the Indemnified Party of its
intention to do so, and the Indemnified Party shall cooperate fully with the
Indemnifying Party and its counsel in the compromise of, or defense against, any
such Third Party Claim. Such cooperation shall include (1) furnishing and, upon
request, attempting to procure the attendance of potential witnesses for
interview, preparation, submission of witness statements and the giving of
evidence at any related hearing; (2) promptly furnishing documentary evidence to
the extent reasonably available to it or its Affiliates; and (3) providing
access to any other relevant affiliated party, including any representatives of
the Parties as reasonably needed; provided, however, that the Indemnifying Party
shall not settle, compromise or discharge, or admit any liability with respect
to, any such Third Party Claim without the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld, delayed or
conditioned); provided, further, that if the Indemnified Party withholds consent
where the relief consists solely of monetary Losses to be paid by the
Indemnifying Party and includes a provision whereby the plaintiff or claimant in
the matter releases the Indemnified Party from all liability with respect
thereto, the Indemnifying Party’s liability solely with respect to such Third
Party Claim shall in no event exceed the amount of such proposed settlement,
compromise or discharge at the time the consent was requested. Notwithstanding
an election to assume the defense of such Third Party Claim, the Indemnified
Party shall have the right to employ separate counsel and to participate in the
defense of such Third Party Claim, and the Indemnifying Party shall bear the
reasonable fees, costs and expenses of such separate counsel, as incurred, if
the (A) Indemnified Party shall have determined in good faith that an actual or
potential conflict of interest makes representation by the same counsel or the
counsel selected by the Indemnifying Party inappropriate or (B) Indemnifying
Party shall have authorized in writing the Indemnified Party to employ separate
counsel at the Indemnifying Party’s expense. In any event, the Indemnified
Party, the Indemnifying Party and their respective counsel shall cooperate in
the defense of any such Third Party Claim subject to this Article III and keep
such persons informed of all developments relating to any such Third Party
Claims, and provide copies of all relevant correspondence and documentation
relating thereto. All costs and expenses incurred in connection with the
Indemnified Party’s cooperation shall be borne by the Indemnifying Party. In any
event, the Indemnified Party shall have the right at its own expense to
participate in the defense of such Third Party Claim.

(ii) If the Indemnifying Party, after receiving a written notice that complies
with Section 3.1(a) of a Third Party Claim, does not elect to defend such Third
Party Claim within thirty (30) days after receipt of such written notice, the
Indemnified Party shall have the right, in addition to any other right or remedy
it may have hereunder, at the Indemnifying Party’s expense, to defend such Third
Party Claim (upon providing further written notice to the Indemnifying Party),
subject to the right of the Indemnifying Party to approve the counsel selected
by the Indemnified Party (“Indemnified Party Counsel”) (which approval shall not
be unreasonably withheld, delayed or conditioned); provided, however, that the
Indemnified Party shall not settle, compromise or discharge, or admit any
liability with respect to any such Third Party Claim without the written consent
of the Indemnifying Party (which consent shall not be unreasonably withheld,
delayed or conditioned). Notwithstanding the foregoing, (1) unless expressly
agreed by the Indemnifying Party, the Indemnified Party Counsel (A) shall have
no conflict of interest relative to the Indemnifying Party and (B) shall not
assume any representation of the Indemnified Party in a dispute between the
Parties during the time of its retention as Indemnified Party Counsel and (2) if
an



--------------------------------------------------------------------------------

Indemnified Party otherwise settles, compromises, discharges or admits such
liability in respect of a Third Party Claim it is defending pursuant to this
Section 3.1(b)(ii) without obtaining the Indemnifying Party’s written consent
thereto, then the Indemnifying Party shall be relieved of its indemnification
obligations hereunder with respect to such Third Party Claim unless such consent
had been sought and was unreasonably withheld, delayed or conditioned.

(c) In the event that any Indemnified Party has a claim against any Indemnifying
Party under this Agreement for Losses not involving a Third Party Claim that
such Indemnified Party believes gives rise to a claim for indemnification in
accordance with the terms hereunder, the Indemnified Party shall promptly
deliver notice of such claim to the Indemnifying Party; provided, however, that
any delay or failure by the Indemnified Party to give notice to the Indemnifying
Party shall relieve the Indemnifying Party of its obligations hereunder only to
the extent, if at all, that it is materially prejudiced by reason of such delay
or failure. Such written notice shall describe such claim in reasonable detail
in accordance with Section 3.1(a).

ARTICLE IV

CERTAIN LIMITATIONS

Section 4.1 Limitations; Payments.

(a) Notwithstanding anything set forth in this Agreement to the contrary:

(i) CBNA shall not be liable for any amounts for which the Buyer Indemnified
Parties are otherwise entitled to indemnification pursuant to Section 2.2(a) or,
solely with respect to a breach of Section 6.7(a) of the Merger Agreement,
Section 2.2(b), unless (x) a claim is timely asserted during the survival period
specified in Section 2.1(a), and (y) the aggregate amount of all Losses for
which the Buyer Indemnified Parties are entitled to indemnification pursuant to
Section 2.2(a) and, solely with respect to breaches of Section 6.7(a) of the
Merger Agreement, Section 2.2(b), on a cumulative basis, exceeds $4,000,000.00
(the “Threshold”), and then only to the extent of such excess;

(ii) no Losses may be claimed by a Buyer Indemnified Party under Section 2.2(a),
or, solely with respect to a breach of Section 6.7(a) of the Merger Agreement,
Section 2.2(b), and no Losses shall be included in calculating the aggregate
Losses set forth in clause (i)(y) above, other than Losses in excess of
$50,000.00 resulting from any single claim or series of aggregated claims
arising out of the same or related facts, events or circumstances; and

(iii) CBNA shall not be required to make indemnification payments pursuant to
Section 2.2(a) or, solely with respect to a breach of Section 6.7(a) of the
Merger Agreement, Section 2.2(b), to the extent indemnification payments
thereunder would exceed in the aggregate $100,000,000.00 (the “Maximum
Indemnification Amount”);

provided, that the foregoing restrictions shall not apply to any Losses
resulting from (A) fraud or (B) a breach of the Company Fundamental
Representations.

(b) Notwithstanding anything set forth in this Agreement to the contrary:



--------------------------------------------------------------------------------

(i) Buyer shall not be liable for any amounts for which the CBNA Indemnified
Parties are otherwise entitled to indemnification pursuant to Section 2.3(b),
unless (x) a claim is timely asserted during the survival period specified in
Section 2.1(a), and (y) the aggregate amount of all Losses for which the CBNA
Indemnified Parties are entitled to indemnification pursuant to Section 2.3(b)
exceeds, on a cumulative basis, the Threshold, and then only to the extent of
such excess;

(ii) no Losses may be claimed by a CBNA Indemnified Party under Section 2.3(b),
and no Losses shall be included in calculating the aggregate Losses set forth in
clause (i)(y) above, other than Losses in excess of $50,000.00 resulting from
any single claim or series of aggregated claims arising out of the same or
related facts, events or circumstances; and

(iii) Buyer shall not be required to make indemnification payments pursuant to
Section 2.3(b) to the extent indemnification payments thereunder would exceed in
the aggregate the Maximum Indemnification Amount;

provided, that the foregoing restrictions shall not apply to any Losses
resulting from (A) fraud or (B) a breach of the Buyer Fundamental
Representations.

(c) Notwithstanding the foregoing, no claim for indemnification by a Buyer
Indemnified Party pursuant to Section 2.2(b)-(n) or by a CBNA Indemnified Party
pursuant to Section 2.3(a) or Section 2.3(c)-(e) shall be subject to any
threshold amount, deductible amount or maximum amount of liability. The Parties
acknowledge and agree that indemnification with respect to certain matters may
be addressed under more than one section of this Agreement and any limitations
on indemnification under one section of this Agreement shall not be interpreted
to limit the availability of indemnification under another section of this
Agreement. If a Buyer Indemnified Party or a CBNA Indemnified Party, as the case
may be, is entitled to indemnification under more than one provision of this
Agreement with respect to any matter such Buyer Indemnified Party or CBNA
Indemnified Party, as the case may be, shall be entitled to select which
provision of this Agreement they use to pursue indemnification rights hereunder.

Section 4.2 Insurance; Tax Benefits.

(a) Notwithstanding anything set forth in this Agreement to the contrary, Losses
of the CBNA Indemnified Parties shall be determined without duplication of any
other Loss for which an indemnification claim has been made or could be made
under any other representation, warranty, covenant, or agreement and shall be
net of any insurance or other prior or subsequent recoveries (including under or
pursuant to any insurance policy, indemnity, reimbursement agreement or contract
pursuant to which or under which any CBNA Indemnified Party is a party or has
rights) actually received by the CBNA Indemnified Parties in connection with the
facts giving rise to the right of indemnification, and Losses of the Buyer
Indemnified Parties shall be determined without duplication of any other Loss
for which an indemnification claim has been made or could be made under any
other representation, warranty, covenant, or agreement and shall be net of any
insurance or other prior or subsequent recoveries (including under or pursuant
to any insurance policy, indemnity, reimbursement agreement or contract pursuant
to which or under which any Buyer Indemnified Party is a party or has rights)
actually received by the Buyer Indemnified Parties in connection with the facts
giving rise to the right of indemnification. Each Indemnified Party shall use
its reasonable best efforts to take all actions reasonably necessary to file
claims pursuant to any applicable insurance policies. If, after using



--------------------------------------------------------------------------------

such reasonable best efforts, the Buyer Indemnified Parties are unable to obtain
recovery Buyer or CBNA reasonably believes is available under an applicable
insurance policy, then at CBNA’s request, Buyer shall, and shall cause its
Affiliates to, reasonably cooperate with CBNA to take such actions as CBNA may
reasonably request (in each case at CBNA’s expense), including filing lawsuits
or facilitating subrogation to the extent permitted by applicable Law, in order
to obtain recovery under the applicable insurance policies.

(b) Notwithstanding anything set forth in this Agreement to the contrary, any
indemnity payments made pursuant to this Agreement shall be adjusted to account
for (i) any Tax Detriment realized as a result of the receipt or accrual of such
payment and (ii) shall be made net of any Tax Benefit realized by the recipient
of such payment and shall be increased by any Tax Detriment realized by the
recipient of such payment, in either case described in this clause (ii) that
results from the Loss giving rise to such indemnity payments. For purposes of
determining the amount of Tax Detriment realized as a result of the receipt or
accrual of an indemnity payment, and the amount of any Tax Benefit or other Tax
Detriment, the party that receives or accrues the indemnity payment, and the
party to which the Tax Benefit or other Tax Detriment applies, shall be deemed
to pay Tax at the highest U.S. federal income tax corporate marginal rate in
effect in the year the indemnity payment is received or accrued or the year such
Loss is incurred, as the case may be (or, if the Tax imposed on the indemnity
payment is imposed by, or the Tax Benefit or Tax Detriment is realized in, a
foreign jurisdiction, the comparable Tax rate in such jurisdiction) and shall be
deemed to realize or utilize any Tax Benefit or suffer any Tax Detriment in the
first Taxable year that it is reasonable to expect the affected party may
realize or utilize such Tax Benefit or suffer such Tax Detriment under
applicable Law. If the relevant Tax Benefit or Tax Detriment is reasonably
expected to be realized in multiple Taxable years, the amount of such Tax
Benefit for purposes of this Section 4.2 shall be the net present value of all
of such Tax Benefits or Tax Detriments reasonably expected to be realized,
calculated by using a discount rate equal to the long-term applicable federal
rate for the month in which such Loss is incurred.

Section 4.3 Remedies Exclusive. Except in cases of fraud, or as otherwise
specifically provided herein or in the Merger Agreement, any Ancillary Agreement
or Related Transaction Agreement, the remedies provided in this Agreement shall
be the exclusive monetary remedies (including equitable remedies that involve
monetary payment, such as restitution or disgorgement, other than specific
performance to enforce any payment or performance due hereunder) of the
Indemnified Parties from and after the Closing in connection with the Merger
Agreement, any Ancillary Agreement or the Related Transaction Agreements. For as
long as this Agreement is in full force and effect, any claims made with respect
to the matters covered by this Agreement shall be made exclusively under this
Agreement, any Ancillary Agreement or Related Transaction Agreement, to the
extent applicable. Notwithstanding anything herein to the contrary, Buyer on its
own behalf and on behalf of its Affiliates hereby agrees that any action, suit,
claim or proceeding with respect to Buyer’s rights under or in respect of this
Agreement, the Merger Agreement, any Ancillary Agreement or the Related
Transaction Agreements shall be brought or made against CBNA in accordance with
the foregoing, and no such action, suit, claim or proceeding shall be brought or
made by any Buyer Indemnified Party against FFELP Buyer Parent or its
Affiliates.

Section 4.4 Mitigation. The CBNA Indemnified Parties shall use their
commercially reasonable efforts to mitigate any claim or liability that any CBNA
Indemnified



--------------------------------------------------------------------------------

Party asserts or is reasonably likely to assert under this Agreement, and the
Buyer Indemnified Parties shall use their commercially reasonable efforts to
mitigate any claim or liability that any Buyer Indemnified Party asserts or is
reasonably likely to assert under this Agreement, in each case, to at least the
same extent that such person would use such efforts in the conduct of its own
business with respect to a similar Loss related to comparable assets or
liabilities; provided, however, that any Losses incurred by an Indemnified Party
in mitigating any such claim or Liability shall be reimbursed by the
Indemnifying Party.

Section 4.5 Characterization of Indemnification Payments. To the extent
permitted under applicable Law, any payments made pursuant to this Agreement
shall be treated for all Tax purposes as adjustments to the “aggregate deemed
sales price” and the “adjusted grossed up basis” (each, as defined under
applicable Treasury Regulations).

Section 4.6 No Adverse Actions. Neither Party will take, or permit any of their
respective Affiliates to take, any action that would reasonably be expected to
materially impair such Party’s ability to perform its obligations hereunder
unless, such Party has made arrangement reasonably acceptable to the other Party
to ensure such Party’s ability to perform its obligations under this Agreement
in the future.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF CBNA

CBNA hereby represents and warrants to Buyer as follows:

Section 5.1 Organization and Qualification. CBNA is a national banking
association duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization and has the requisite power and authority to
own, lease and operate its properties and to carry on its business as it is now
being conducted. CBNA is duly qualified or licensed as a foreign corporation to
do business, and is in good standing, in each jurisdiction in which the
character of the properties owned, leased or operated by it or the nature of its
business makes such qualification or licensing necessary, except for such
failures to be so qualified or licensed and in good standing as would not,
individually or in the aggregate, reasonably be expected to prevent or
materially delay or materially impair the ability of CBNA to perform its
obligations under this Agreement.

Section 5.2 Certificate of Incorporation and By-Laws. CBNA has made available to
Buyer a complete and correct copy of its certificate of incorporation and
by-laws (or equivalent organizational documents), each as amended to date.

Section 5.3 Authority Relative to Agreement. CBNA has all necessary corporate
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The execution and delivery of this Agreement by CBNA have
been duly and validly authorized by all necessary corporate action of CBNA, and
no other corporate proceedings on the part of CBNA are necessary to authorize
the execution and delivery of this Agreement. This Agreement has been duly and
validly executed and delivered by CBNA, and, assuming the due authorization,
execution and delivery by Buyer of this Agreement constitutes legal, valid and
binding obligation of CBNA, enforceable against CBNA in accordance with their
terms (except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent



--------------------------------------------------------------------------------

transfer, reorganization, moratorium and other similar laws of general
applicability relating to or affecting creditor’s rights, and to general
equitable principles).

Section 5.4 No Conflict; Consents.

(a) The execution and delivery of this Agreement by CBNA does not and will not,
and the performance of this Agreement by CBNA will not, (i) conflict with or
violate the certificate of incorporation or by-laws (or equivalent
organizational documents) of CBNA, (ii) conflict with or violate any Law
applicable to CBNA or any of CBNA’s Subsidiaries or by which any property or
asset of CBNA or any of CBNA’s Subsidiaries is bound or affected or (iii) result
in any breach of, or constitute a default (with or without notice or lapse of
time, or both) under, or give rise to any right of consent, termination,
amendment, modification, acceleration, cancellation or modification of any
benefit or obligation under, or right to challenge any material note, bond,
mortgage, indenture or credit agreement, or any other contract, agreement,
lease, license, permit, franchise or other instrument or obligation to which
CBNA or any of CBNA’s Subsidiaries is a party or by which CBNA or any of CBNA’s
Subsidiaries or any property or asset of CBNA, or any of CBNA’s Subsidiaries is
bound or affected.

(b) The execution and delivery of this Agreement by CBNA do not and will not,
and the performance of this Agreement by CBNA will not, require any consent,
approval, authorization, waiver or permit of, or filing with or notification to,
any Governmental Authority or any other person.

ARTICLE VI

TAX MATTERS

Section 6.1 Allocation of Taxes and Indemnification.

(a) From and after the Closing, CBNA shall indemnify, defend, save and hold
harmless the Buyer Indemnified Parties from and against: (i) any liability for
Taxes, imposed on or with respect to the Company or any Subsidiary of the
Company, or for which the Company or any Subsidiary of the Company may otherwise
be liable, for any taxable period ending on or before the Closing Date and for
the portion of any Straddle Period (as defined herein) ending on and including
the Closing Date (a “Pre-Closing Tax Period”), (ii) any liability for Taxes
imposed on the Company or any Subsidiary of the Company, or for which the
Company or any Subsidiary of the Company may otherwise be liable, as a result of
being or having been a member of a Company Group (including, Taxes for which the
Company or any Subsidiary of the Company may be liable pursuant to Treas. Reg.
§1.1502-6 or similar provisions of state, local or foreign law as a result of
having been a member of a Company Group and any Taxes resulting from the Company
or any Subsidiary of the Company ceasing to be a member of any Company Group),
(iii) any liability for Taxes (other than Conveyance Taxes) incurred, resulting
from, arising out of or related to any transactions contemplated by this
Agreement, the Merger Agreement, the Related Transaction Agreements, or the
Ancillary Agreements that occur on or prior to the Closing Date, (iv) any
liability for Taxes incurred, resulting from, arising out of or related to the
CBNA Transaction or the FFELP Transaction, (v) any liability for Section 338
Taxes (clauses (i) – (v) hereinafter referred to as the “Pre-Closing Taxes”),
and (vi) fifty (50) percent of all Conveyance Taxes.



--------------------------------------------------------------------------------

(b) Except as provided in Section 6.1(a), from and after the Closing, Buyer
shall be responsible for, and shall hold CBNA and its Affiliates harmless
against, any Taxes imposed on the Company or any Subsidiary of the Company
(i) for all taxable periods beginning after the Closing Date or the portion of
the Straddle Period beginning after the Closing Date (each such period, a
“Post-Closing Tax Period”), (ii) that are attributable to any action of Buyer or
any of its Affiliates that occurs after the Closing on the Closing Date
(excluding actions contemplated by this Agreement, the Merger Agreement, the
Related Transaction Agreements or the Ancillary Agreements and excluding the
making of the Election (as defined herein)), (iii) arising from or attributable
to any breach by Buyer of any of its covenants or agreements in Section 6.4
(relating to the Election), (clauses (i) – (iii) hereinafter referred to as the
“Post-Closing Taxes”), and (iv) fifty (50) percent of all Conveyance Taxes;
provided, however, that under this Section 6.1(b), Buyer shall not be
responsible for, or hold CBNA and its Affiliates harmless against, any Tax for
which CBNA or any of its Affiliates is liable under this Agreement (including,
Section 6.1(a)), the Merger Agreement, the Related Transaction Agreements or any
Ancillary Agreements.

(c) Straddle Periods.

(i) For purposes of Section 6.1(a)(i) and (b)(i), in the case of Taxes that are
payable with respect to a taxable period that begins on or before the Closing
Date and ends after the Closing Date (a “Straddle Period”), the portion of any
such Tax that is allocable to the portion of the period ending on and including
the Closing Date shall be deemed equal to the amount that would be payable if
the taxable year ended at the end of (and included) the Closing Date; provided,
however, in the case of Taxes, if any, imposed on a periodic basis with respect
to the assets of the Company, the portion of any such Tax that is allocable to
the portion of the period ending on and including the Closing Date shall be
deemed to be the amount of such Taxes for the entire period multiplied by a
fraction, the numerator of which is the number of calendar days in the period
ending on and including the Closing Date and the denominator of which is the
number of calendar days in the entire period.

(ii) To the extent permitted under applicable Law, CBNA and Buyer shall take all
actions reasonably necessary to terminate the taxable year of the Company at the
close of the Closing Date. To the extent the taxable year of the Company is
terminated at the close of the Closing Date, the parties hereto agree to cause
the Company to file all Tax Returns for the period including the Closing Date on
the basis that the relevant taxable period ended as of the close of the Closing
Date, unless the relevant Taxing authority will not accept a Tax Return filed on
that basis.

(d) Whenever in accordance with this Article VI, Buyer shall be required to pay
CBNA or its Affiliates an amount pursuant to Section 6.1(b), or CBNA shall be
required to pay Buyer or its Affiliates an amount pursuant to Section 6.1(a),
such payments shall be made the later of thirty (30) days after such payments
are requested or ten (10) days before the requesting party is required to pay
the related Tax liability.

(e) Procedures Relating to Tax Indemnification.

(i) If a written notice of a pending audit or assessment by any Taxing authority
(a “Tax Claim”) is received by one party (together with its Affiliates, the “Tax
Indemnified Party”), which, if successful, might result in an indemnity payment
pursuant to this



--------------------------------------------------------------------------------

Section 6.1 by the other party (together with its Affiliates, the “Tax
Indemnifying Party”), the Tax Indemnified Party shall notify the Tax
Indemnifying Party in writing of the Tax Claim within ten (10) Business Days of
the receipt of such written notice in detail sufficient to apprise the Tax
Indemnifying Party of the nature of the Tax Claim. If the Tax Indemnified Party
fails to give the notice as required by the preceding sentence (a “Tax Notice”),
the Tax Indemnifying Party shall not be liable to the Tax Indemnified Party to
the extent that the Tax Indemnifying Party is materially prejudiced as a result
of such failure. The Tax Indemnifying Party may discharge its indemnification
obligation under this Section 6.1 by paying to the Tax Indemnified Party all
amounts required to be paid by it under this Section 6.1.

(ii) The Tax Indemnifying Party shall have the right to represent the Company’s
interests in any audit or administrative or court proceeding relating to a Tax
Claim relating to Tax liabilities for which it would be required to make an
indemnity payment pursuant to this Section 6.1, provided, however, that in cases
where a Tax Notice has been provided in accordance with Section 6.1(e)(i), the
Tax Indemnifying Party shall have no right to represent the Company’s interests
in any such audit or administrative or court proceeding unless it shall have
first notified the Tax Indemnified Party in writing of the Tax Indemnifying
Party’s intention to do so and the identity of counsel, if any, chosen by the
Tax Indemnifying Party in connection therewith and acknowledged to the Tax
Indemnified Party that, as between the parties, it is liable under this
Section 6.1 for any Tax liability resulting from such Tax Claim; provided,
further, that the Tax Indemnifying Party shall not be entitled to settle, either
administratively or after the commencement of litigation, any Tax Claim relating
to Taxes for post-2005 Tax periods other than Taxes payable with respect to a
Tax Return filed on a combined, consolidated, affiliated or unitary basis by a
Company Group if the settlement would require an additional Tax payment with
respect to such specific Tax Claim for a particular year in excess of $30,000
unless the Tax Indemnifying Party shall have first obtained the prior written
consent of the Tax Indemnified Party, such consent not to be unreasonably
withheld, conditioned or delayed.

(iii) Subject to clauses (v) and (vi) below, the Tax Indemnified Party may
assume, at its own expense, the defense of any Tax Claim relating to Taxes other
than Taxes payable with respect to a Tax Return filed on a combined,
consolidated, affiliated or unitary basis by a Company Group for which the Tax
Indemnifying Party has liability, in the event the Tax Indemnifying Party has
not assumed the defense of such claim pursuant to Section 6.1(e)(ii) by
providing written notice of its intent to assume the defense of such claim to
the Tax Indemnified Party within thirty (30) Business Days of the receipt of the
notice required under Section 6.1(e)(i), provided, however, in such case, the
Tax Indemnifying Party may, subject to clause (vii) below, assume the defense of
any such Tax Claim from the Tax Indemnified Party by providing written notice to
the Tax Indemnified Party and reimbursing the Tax Indemnified Party for
reasonable expenses incurred in defending such Tax Claim. If the Tax
Indemnifying Party does not assume the defense of any such Tax Claim pursuant to
Section 6.1(e)(ii), the Tax Indemnified Party may defend the same in such manner
as it may deem appropriate, including, but not limited to, settling, provided,
however, that the Tax Indemnified Party shall not settle, either
administratively or after the commencement of litigation, such Tax Claim without
the prior written consent of the Tax Indemnifying Party which shall not be
unreasonably withheld, conditioned or delayed. Nothing in this Section 6.1(e)
shall be interpreted to obligate the Tax Indemnified Party to take any action in
defending any Tax Claim.



--------------------------------------------------------------------------------

(iv) Except as provided in clauses (v) and (vi) below or otherwise provided
herein, in the event of a Tax Claim relating to a Straddle Period that involves
issues (A) relating to a potential adjustment for which the Tax Indemnifying
Party has sole liability under this Agreement but (B) that are required to be
dealt with in a proceeding that also involves separate issues that could affect
the Taxes of the Tax Indemnified Party for which the Tax Indemnifying Party does
not have liability under this Agreement, then to the extent permitted by
applicable Law or by the relevant Taxing Authority, (x) the Tax Indemnifying
Party shall have the right at its expense to control the Tax Claim but only with
respect to issues described in clause (A) and (y) the Tax Indemnified Party
shall have the right at its expense to control the Tax Claim but only with
respect to the issues described in clause (B). Notwithstanding the foregoing, to
the extent the issues described in clause (A) cannot be separated from the
issues described in clause (B), the party that would bear the majority of the
liability if all issues were resolved unfavorably shall have the right at its
expense to control the Tax Claim; provided, however, that such party shall not
settle such Tax Claim without the prior written consent of the other party which
shall not be unreasonably withheld, conditioned or delayed.

(v) Notwithstanding any other provision of this Agreement, the Merger Agreement
or any Related Transaction Agreements to the contrary, if a non-income Tax Claim
relates to any consolidated, combined, affiliated or unitary Tax Return of the
Tax Indemnifying Party with respect to which there are also Tax issues unrelated
to such Tax Claim, and after reasonable best efforts the parties have not been
able to separate such Tax Claim and unrelated issues for resolution in separate
proceedings in a manner reasonably satisfactory to the parties, then the Tax
Indemnified Party shall not be entitled to participate in such Tax Claim
relating to any consolidated, combined, affiliated or unitary Tax Return which
includes the Tax Indemnifying Party. Notwithstanding any other provision of this
Agreement, the Merger Agreement or any Related Transaction Agreements to the
contrary, the Tax Indemnified Party shall not be entitled to participate in any
income Tax Claim relating to any consolidated, combined, affiliated or unitary
Tax Return of the Tax Indemnifying Party.

(vi) Notwithstanding any other provision of this Agreement, the Merger Agreement
or any Related Transaction Agreements to the contrary, if a Tax Claim relates to
any consolidated, combined, affiliated or unitary Tax Return of the Tax
Indemnified Party with respect to which there are also Tax issues unrelated to
the Tax Claim, and:

(1) the parties are able to separate the Tax Claim from the unrelated Tax
issues, the Tax Indemnifying Party shall, subject to the conditions and other
provisions in Section 6.1(e)(ii), control the Tax Claim, provided, however, that
the Tax Indemnifying Party shall not settle, either administratively or after
the commencement of litigation, such Tax Claim without the consent of the Tax
Indemnified Party, such consent not to be unreasonably withheld, and provided,
further, that the Tax Indemnified Party shall have the right, at its expense, to
be present at, and participate in, any proceeding relating to such Tax Claim; or

(2) after reasonable best efforts the parties have not been able to separate the
Tax Claim and unrelated Tax issues for resolution in separate proceedings in a
manner reasonably satisfactory to the parties, then the Tax Indemnified Party
shall control the Tax Claim; provided, however, that



--------------------------------------------------------------------------------

(A) the Tax Indemnified Party shall (W) provide the Tax Indemnifying Party with
notice reasonably in advance of any proceeding relating to such Tax Claim and
(X) consult in good faith with the Tax Indemnifying Party on the resolution of
the issue and on any written submissions (or the portion thereof), to the extent
related solely to such Tax Claim, including providing the Tax Indemnifying Party
an opportunity to review and provide comments on any such written submission,
and

(B) the Tax Indemnified Party shall not settle, either administratively or after
the commencement of litigation, such Tax Claim without the prior written consent
of the Tax Indemnifying Party which shall not be unreasonably withheld,
conditioned or delayed.

(vii) On or prior to the Closing Date, the Company shall pay to CBNA the amount
of any liability for current Taxes imposed on or with respect to the Company,
calculated using the principles and methodologies of the Tax Agreement, with
such amount determined without giving effect to the Merger or the Related
Transactions.

(f) To the extent that an indemnification obligation of one party pursuant to
this Section 6.1 may overlap with another indemnification obligation of such
party pursuant to this Section 6.1, the party entitled to such indemnification
shall be limited to only one of such indemnification payments.

Section 6.2 Tax Returns and Refunds.

(a) CBNA shall prepare or cause to be prepared and timely file or cause to be
timely filed all required Tax Returns relating to the Company for any taxable
period which ends on or before the Closing Date, and in each case CBNA shall
remit or cause to be remitted any Taxes due in respect of such Tax Returns. To
the extent positions, methods or elections used in preparing any such Tax
Returns could reasonably be expected to materially adversely affect the Tax
liability of any Buyer Indemnified Party after the Closing Date, such Tax
Returns shall be prepared, and all elections with respect to such Tax Returns
shall be made, to the extent permitted by Law, in a manner consistent with past
practice.

(b) Buyer shall prepare or cause to be prepared and timely file or cause to be
timely filed all required Tax Returns relating to the Company for Straddle
Periods, and in each case Buyer shall remit or cause to be remitted any Taxes
due in respect of such Straddle Period Tax Returns; provided, that with respect
to any such Straddle Period Tax Returns, such Tax Returns shall be prepared, and
all elections with respect to such Tax Returns shall be made, to the extent
permitted by Law, in a manner consistent with past practice. Before filing any
Straddle Period Tax Return, Buyer shall submit to CBNA a draft of such Tax
Return for review and approval at least thirty (30) Business Days prior to the
last date for timely filing such Tax Return (giving effect to any valid
extensions thereof) accompanied by a statement calculating in reasonable detail
CBNA’s indemnification obligation, if any, pursuant to Section 6.1(a).

(c) If for any reason CBNA objects to any item of Buyer’s draft Straddle Period
Tax Return or disagrees with Buyer’s calculation of CBNA’s indemnification
obligation,



--------------------------------------------------------------------------------

CBNA shall notify Buyer of its disagreement within fifteen (15) Business Days of
receiving a copy of such Tax Return, and the parties will endeavor within the
next ten (10) Business Days to resolve such dispute in good faith. If the
parties cannot reach agreement regarding such dispute, such dispute shall be
settled pursuant to the provisions of Section 6.5. Except in the case of a
dispute resolved pursuant to Section 6.5, no Straddle Period Tax Return shall be
filed without CBNA’s written consent, which shall not be unreasonably withheld,
delayed or conditioned. If CBNA agrees with Buyer’s calculation of its
indemnification obligation, or once any disputes with respect to such
indemnification obligation are resolved, CBNA shall pay to Buyer the amount of
CBNA’s indemnification at the time specified in Section 6.1(d).

(d) With respect to Taxes for Straddle Periods, to the extent that payments, if
any, made by CBNA, its Affiliates or the Company prior to the Closing Date to a
Taxing authority are greater than CBNA’s allocable portion of such Straddle
Period Taxes as determined pursuant to Section 6.1(a), Buyer shall pay to CBNA
the amount of such excess within ten (10) Business Days after filing such
Straddle Period Tax Return.

(e) Any refunds or credits of Taxes of the Company plus any interest received
with respect thereto from the applicable Taxing authority for any Taxable period
ending on or before the Closing Date shall be for the account of CBNA and, if
received by Buyer or any of its Affiliates or applied against the liability for
Taxes of Buyer or any of its Affiliates, shall be paid by Buyer to CBNA within
ten (10) Business Days after Buyer or any of its Affiliates receives such refund
or after the relevant Tax Return is filed in which the credit is so applied. Any
other refund or credit of Taxes of the Company plus any interest received with
respect thereto from the applicable Taxing authority shall be for the account of
Buyer and, if received by CBNA or any of its Affiliates or applied against the
liability for Taxes of CBNA or any of its Affiliates, shall be paid by CBNA to
Buyer within ten (10) Business Days after CBNA or any of its Affiliates receives
such refund or after the relevant Tax Return is filed in which the credit is so
applied. Any refunds or credits of Taxes of the Company for any Straddle Period
shall be apportioned between CBNA and Buyer in the same manner as the liability
for such Taxes is apportioned pursuant to Section 6.1.

(f) With respect to any refund or credit to which one party is entitled pursuant
to Section 6.2(e) (the “Refund Recipient”), (i) at the request of the Refund
Recipient, the other party (the “Refund Payor”) shall and shall cause its
relevant Affiliates to file for and obtain any refunds or credits to which the
Refund Recipient is entitled under this Article VI and (ii) any payment to the
Refund Recipient shall be net of any additional amounts of Taxes that are
imposed on the Refund Payor or any of its Affiliates as a result of the Refund
Payor or its Affiliate filing for such refund or credit, and taking into account
the obligation of the Refund Payor to make the payment to the Refund Recipient
hereunder; provided, however, that the Refund Payor shall not be obligated to
file for or obtain any refund or credit pursuant to this Section 6.2(f) if, in
the reasonable judgment of the Refund Payor, doing so would have a material
adverse effect on the Refund Payor or any of its Affiliates for which the Refund
Recipient has not provided to the Refund Payor indemnification in a manner
reasonably satisfactory to the Refund Payor and the Refund Payor provides the
Refund Recipient written notice containing reasonable detail describing such
material adverse effect.

Section 6.3 Conveyance Taxes. CBNA and Buyer shall each be responsible for and
shall pay fifty (50) percent of all Conveyance Taxes. Buyer and CBNA shall be
responsible for jointly preparing and timely filing any Tax Returns required
with respect to any



--------------------------------------------------------------------------------

such Conveyance Taxes. CBNA and Buyer will provide to one another a true copy of
each such Tax Return as filed and evidence of the timely filing thereof.

Section 6.4 Section 338(h)(10) Election.

(a)

(i) With respect to the sale and acquisition of the Company pursuant to the
Merger Agreement, Buyer and CBNA shall, in the manner described herein, make an
election under section 338(h)(10) of the Code (the “Election”). At least ten
(10) days prior to the Closing Date, CBNA and Buyer shall agree on the form and
content of the IRS Form 8023 (the “Form 8023”) on which such Election under
section 338(h)(10) shall be made, and at or prior to the Closing CBNA shall
deliver to Buyer and Buyer shall deliver to CBNA properly executed and mutually
agreed upon Form 8023 with respect to the Company containing information then
available, which CBNA shall file or cause to be filed with the Internal Revenue
Service not later than thirty (30) days following the Closing Date.

(ii) With respect to the Election, at the reasonable request of the other party
CBNA and Buyer shall, and shall cause their respective Affiliates to, as
promptly as practicable following such request, take the actions reasonably
requested that are not specifically provided for in this Section 6.4 otherwise
(including filing such forms, returns, elections, schedules and other documents
as may be requested) to effect, perfect and preserve a timely Election in
accordance with the provisions of section 338 of the Code and applicable
Treasury Regulations. Neither party shall be obligated to make any such request.

(iii) At the reasonable request of the other party CBNA and Buyer shall, and
shall cause their respective Affiliates to, as promptly as practicable following
such request, cooperate with each other to make a valid election under one or
more specified provisions of state or local law similar to the Election.

(iv) CBNA, Buyer and their respective Affiliates shall report the sale and
acquisition, respectively, of the stock of the Company pursuant to the Merger
Agreement as a “qualified stock purchase,” within the meaning of section
338(d)(3) of the Code and applicable Treasury Regulations consistent with the
Election made under section 338(h)(10) of the Code and shall take no position to
the contrary thereto in any income Tax Return, in any proceeding before any
Taxing authority or otherwise for any income Tax purpose.

(b) To the extent permissible by or required by Law, CBNA, Buyer and their
respective Affiliates shall, at the request of the other, cooperate in the
preparation and timely filing of any corrections, amendments or supplements to
the Form 8023 (including Form 8883).

(c) Neither CBNA, Buyer nor any of their respective Affiliates shall take any
action to modify any of the forms or reports (including any corrections,
amendments or supplements thereto) that are required for the making of the
Election after their execution or to modify or revoke the Election under section
338(h)(10) of the Code following the filing of the Form 8023 by CBNA without the
written consent of CBNA and Buyer, as the case may be.

(d) Allocation.



--------------------------------------------------------------------------------

(i) In connection with the Election, within ninety (90) days after the Closing
Date (or, if later, within thirty (30) days after the final determination of the
Closing Adjustment Amount as defined in, and pursuant to, the Purchase Price
Adjustment Agreement), Buyer shall provide (or shall cause its Affiliates to
provide) to CBNA (i) a proposed allocation of its determination of the
“aggregate deemed sales price” and the “adjusted grossed up basis” (each, as
defined under applicable Treasury Regulations) among the assets of the Company,
which allocations shall be made in accordance with Buyer’s good faith
application of section 338(b) of the Code and any applicable Treasury
Regulations, and (ii) a completed IRS Form 8883 (the “Form 8883”) and any
additional data or materials required to be attached to Form 8883 pursuant to
the Treasury Regulations promulgated under section 338 of the Code
(collectively, the “Proposed Allocation”). In the event CBNA objects to the
Proposed Allocation, CBNA will notify Buyer in writing within twenty (20) days
of receipt of the Proposed Allocation of such objection, and the Parties will
endeavor within the next fifteen (15) days to resolve such dispute in good
faith.

(ii) In the event that CBNA and Buyer resolve such dispute and agree on the
manner in which such allocations should be made, CBNA and Buyer (and their
respective Affiliates) shall (i) be bound by the allocation determined pursuant
to this paragraph for all Tax purposes, (ii) prepare and file all income Tax
Returns to be filed with any Taxing authority (including Forms 8883 filed with
the Parties’ respective federal income Tax Returns for the taxable year that
includes the Closing Date and any other forms or statements required by the
Code, Treasury Regulations or the Internal Revenue Service) in a manner
consistent with such allocations and (iii) take no position inconsistent with
such allocations in any federal or other applicable income Tax Return, any
proceeding before any Taxing authority or otherwise. In the event that any such
allocation is disputed by any Taxing authority, the party receiving notice of
such dispute shall promptly notify and consult with the other Party concerning
resolution of such dispute.

(iii) In the event that CBNA and Buyer disagree on the manner in which such
allocations should be made and do not resolve such dispute within the time
provided under Section 6.4(d)(i), each party shall separately allocate the
“aggregate deemed sales price” or the “adjusted grossed up basis,” as
applicable, among the assets of the Company, which allocations shall be made by
each party in the manner such party determines in its sole discretion is in
accordance with section 338(b) of the Code and any applicable Treasury
Regulations, and each party shall file its Tax Returns (including Forms 8883)
consistent with such separate allocation.

(e) Notwithstanding anything in this Agreement, the Merger Agreement or the
Related Transaction Agreements, to the contrary, CBNA and Buyer shall, and shall
cause their respective Affiliates to, treat the transfer of assets to CBNA
pursuant to the CBNA Transaction as a satisfaction by the Company, pursuant to
its deemed liquidating distribution resulting from the Election by CBNA and
Buyer, of amounts outstanding under the Omnibus Credit Agreement equal to the
aggregate net fair market value of the assets acquired by CBNA pursuant to the
CBNA Transaction as of the Closing Date.

Section 6.5 Certain Tax Return Disputes. With respect to any dispute or a
disagreement under Section 6.2(c) of this Agreement between the Parties
(relating to the filing of Straddle Period Tax Returns), the Parties shall
cooperate in good faith to resolve such dispute between them, but if the Parties
are unable to resolve such dispute, such dispute shall be resolved



--------------------------------------------------------------------------------

in accordance with the following provisions of this Section 6.5, which
resolution shall be final, conclusive and binding on the Parties. The fees and
expenses relating to any dispute as to the amount owed by either of the Parties
shall be paid by Buyer, on the one hand, and CBNA, on the other hand, in
proportion to each party’s respective liability for the portion in dispute, as
determined by the accounting firm selected pursuant to the next paragraph.

In the event of any dispute or disagreement described in this Section 6.5, Buyer
and CBNA shall jointly select a nationally recognized accounting firm that is
not the independent auditor for either CBNA or Buyer and is otherwise neutral
and impartial; provided, however, that if CBNA and Buyer are unable to select
such other accounting firm within five (5) Business Days after delivery of
written notice of a disagreement, either party may request the American
Arbitration Association to appoint, within five (5) Business Days from the date
of such request, an independent accounting firm meeting the requirements set
forth above or a neutral and impartial certified public accountant with
significant relevant experience.

Section 6.6 Survival of Tax Provisions. For purposes of this Agreement, and
notwithstanding anything to the contrary in the Merger Agreement or in this
Agreement (including Section 2.l of this Agreement), the obligations of the
parties under this Article VI, and the right to commence any claim for
indemnification with respect thereto, shall survive the Closing until ninety
(90) days after the expiration (giving effect to any valid extensions, waivers
and tolling periods) of the applicable statutes of limitation relating to the
Taxes at issue. For the avoidance of doubt, this Section 6.6 shall not limit the
obligation of the Tax Indemnified Party to timely notify the Tax Indemnifying
Party of the Tax Claim, as provided for in Section 6.1(e)(i). If written notice
of a claim (a “Designated Claim”) for indemnification shall have been provided
to CBNA, on the one hand, or the Buyer, on the other hand, as the case may be,
within the applicable survival period, then any provision of this Agreement that
is the subject of the Designated Claim and the right to bring claims pursuant to
the provisions of this Agreement that would otherwise terminate as set forth
above shall survive as to the Designated Claim until such time as the Designated
Claim is fully and finally resolved.

Section 6.7 Termination of Tax Sharing Agreements. Any and all Tax Sharing
Agreements, to which the Company is a party, shall be terminated as of the
Closing Date prior to the occurrence of the Transactions. As of the Closing
Date, the Company shall not have any further rights or obligations under any
such Tax Sharing Agreement.

Section 6.8 No Limitation on Payments. Notwithstanding Section 4.1 or any other
provision of this Agreement to the contrary, and notwithstanding anything to the
contrary in the Merger Agreement, the Related Transaction Agreements, or the
Ancillary Agreements, no claim for indemnification by a Buyer Indemnified Party
or CBNA or its Affiliates pursuant to this Article VI shall be subject to any
threshold amount, deductible amount, or maximum liability amount (and, without
limitation, shall not be subject to the Threshold or Maximum Indemnification
Amount).

Section 6.9 Cooperation, Exchange of Information and Record Retention.

(a) Buyer and CBNA shall provide each other, and shall cause their respective
Affiliates, officers, employees, agents, auditors and representatives reasonably
to provide each other, with such cooperation and information relating to the
Company (including cooperation relating to any audit request) as any of them
reasonably may request of another,



--------------------------------------------------------------------------------

including (i) in preparing and filing any Tax Return (including pro-forma Tax
Returns), amended Tax Return or claim for refund, including maintaining and
making available to each other all records necessary in connection with Taxes;
(ii) in resolving all disputes and audits with respect to all Taxable periods
relating to Taxes; and (iii) in connection with all other matters covered in
this Article VI. Each such party shall make its employees available on a
mutually convenient basis to provide explanations of any documents or
information provided hereunder.

(b) Buyer and CBNA recognize that the other party will need access, from time to
time, after the Closing Date, to certain accounting and Tax records and
information held by Buyer, CBNA or the Company to the extent such records and
information pertain to events occurring on or prior to the Closing Date;
therefore, from and after the Closing Date, CBNA, Buyer and their respective
Affiliates shall (i) retain and maintain all such records including all Tax
Returns, schedules and work papers, records and other documents in their
possession relating to Tax matters of the Company for taxable periods ending on
or prior to the Closing Date and for the Straddle Period for the longer of
(x) the ten-year period beginning on the Closing Date or (y) the full period of
the applicable statute of limitations, including any extension thereof and
(ii) allow the agents and representatives of each other, upon reasonable notice
and at mutually convenient times to inspect, review and make copies of such
records (at the expense of the party requesting the records) as CBNA and Buyer
may deem reasonably necessary or appropriate from time to time. The holder of
any records, books, workpapers, reports, correspondence and other similar
materials shall provide the other party with written notice thirty (30) days
prior to transferring, destroying or discarding the last copy of any such
materials and such other party shall have the right, at its expense, to copy or
take any such materials. Any information obtained under this Section 6.9(b)
shall be kept confidential except as may be otherwise necessary in connection
with the filing of Tax Returns or claims for refund or in conducting an audit or
other proceeding.

(c) Neither Party nor any of its Affiliates shall be entitled to any information
regarding, any access to, any right to review or any right to obtain any
consolidated, combined, affiliated or unitary Tax Return which includes CBNA or
Buyer, except to the extent that such information exclusively relates to the
Company, and provided, however, that Buyer shall be entitled to a copy of a pro
forma Tax Return for the Company for any Pre-Closing Tax Period.

(d) Tax Benefits. Notwithstanding anything in Section 6.1(a) or (b) to the
contrary, Buyer shall pay to CBNA any Tax Benefit realized by Buyer from any
deduction arising from the exercise of options to acquire CBNA stock held by
Company Employees. Unless Buyer is required to do so by applicable Law and
provides notice to CBNA, Buyer shall not, and shall cause its Affiliates not to,
claim any deductions on any Tax Return that Buyer is responsible for preparing
under Section 6.2 arising from the exercise of options to acquire CBNA stock
held by Company Employees. If Buyer is required to do so by applicable Law,
Buyer shall claim such deduction and pay to CBNA any Tax Benefit to Buyer
arising from any such deduction within ten (10) days of filing the relevant Tax
Return.

Section 6.10 Claims under the Agreement.

(a) The parties acknowledge and agree that indemnification with respect to
certain matters including Tax matters may be addressed under more than one
section or Article of this Agreement and any limitations on indemnification
under one section or Article of this



--------------------------------------------------------------------------------

Agreement shall not be interpreted to limit the availability of indemnification
under another section or Article of this Agreement. This Article VI shall not be
the exclusive provision for making a claim with respect to Taxes.

(b) With respect to the retention of Company records relating to Taxes, except
to the extent there are provisions specific to the retention of Company records
relating to Taxes in the Related Transaction Agreements or the Ancillary
Agreements, Section 6.9(b) shall govern with respect to the retention of the
Company records relating to Taxes.

(c) In the event of any conflict between the provisions of Section 3.1 and
Section 6.1(e) (relating to Tax contests), the provisions of Section 6.1(e)
shall control with respect to Tax contests.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Notices. Any notice required to be given hereunder shall be
sufficient if in writing, and sent by facsimile transmission (provided, that any
notice received by facsimile transmission or otherwise at the addressee’s
location on any Business Day after 5:00 p.m. (addressee’s local time) shall be
deemed to have been received at 9:00 a.m. (addressee’s local time) on the next
Business Day), by reliable overnight delivery service (with proof of service),
hand delivery or certified or registered mail (return receipt requested and
first-class postage prepaid), addressed as follows (or at such other address for
a Party as shall be specified in a notice given in accordance with this
Section 7.1):

if to Buyer:

Discover Bank

12 Read’s Way

New Castle, DE 19720

Fax: 302- 323-7393

Attention: Mike Rickert

with copies to (which shall not constitute notice):

Discover Financial Services

2500 Lake Cook Road

Riverwoods, IL 60015

Fax: 224-405-4957

Attention: Carlos Minetti

and

Discover Financial Services

2500 Lake Cook Road

Riverwoods, IL 60015

Fax: 224-405-4584

Attention: Kelly McNamara Corley



--------------------------------------------------------------------------------

with a further copy to (which shall not constitute notice):

Sidley Austin LLP

One South Dearborn Street

Chicago, IL 60603

Fax: 312-853-7036

  Attention:    Paul L. Choi      Willis R. Buck, Jr.      Scott R. Williams  

if to CBNA:

Citigroup Inc.

399 Park Avenue

New York, NY 10022

Fax: 212-735-2000

Attention: Michael S. Zuckert

with copies to (which shall not constitute notice):

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Fax: 212-735-2000

  Attention:    William S. Rubenstein      Sean C. Doyle  

Section 7.2 Interpretation; Certain Definitions. When a reference is made in
this Agreement to an Article or Section, such reference shall be to an Article
or Section of, or an Exhibit to, this Agreement, unless otherwise indicated. The
headings for this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. All terms defined in this Agreement shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto unless otherwise defined therein. The definitions set forth in
this Agreement are applicable to the singular as well as the plural forms of
such terms and to the masculine as well as to the feminine and neuter genders of
such term. Any statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such statute as from time to time
amended, modified or supplemented, including (in the case of statutes) by
succession of comparable successor statutes. Other than in Section 7.4,
references to a person are also to its permitted successors and assigns. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions of this Agreement.



--------------------------------------------------------------------------------

Section 7.3 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
this Agreement is not affected in any manner materially adverse to any Party.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner.

Section 7.4 Assignment. Neither this Agreement nor any rights, interests or
obligations hereunder shall be assigned by any of the Parties hereto (whether by
operation of Law or otherwise) without the prior written consent of the other
Party hereto. This Agreement shall be binding upon and shall inure to the
benefit of the Parties hereto and their legal successors and permitted assigns.
Each Party shall cause any person acquiring all or substantially all of the
assets of such Party, or any surviving entity in the case of any merger,
consolidation or reorganization of such Party to assume upon the consummation
thereof the obligations of such Party under this Agreement.

Section 7.5 Entire Agreement; No Third-Party Beneficiaries. This Agreement, the
Ancillary Agreements, the Merger Agreement, and the Related Transaction
Agreements constitute the entire agreement, and supersede all other prior
agreements and understandings, both written and oral, between the Parties, or
any of them, with respect to the subject matter hereof. This Agreement shall be
binding upon and inure solely to the benefit of each Party hereto and their
respective successors and permitted assigns, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement; provided that this Agreement will inure to the benefit of the
Indemnified Parties.

Section 7.6 Governing Law. This Agreement, and all claims or causes of action
(whether in contract or tort) that may be based upon, arise out of or relate to
this Agreement or the negotiation, execution or performance of this Agreement
shall be governed by, and construed in accordance with the Laws of the State of
Delaware, without giving effect to any otherwise applicable choice or conflict
of laws provision or rule.

Section 7.7 Consent to Jurisdiction.

(a) Each Party hereby irrevocably submits to the co-exclusive jurisdiction of
the Delaware Chancery Court, or if such court shall not have jurisdiction, any
federal or other state court of the State of Delaware, and any federal or other
state court of the State of New York, for the purpose of any action or
proceeding arising out of or relating to this Agreement and each Party hereto
hereby irrevocably agrees that all claims in respect to such action or
proceeding may be heard and determined exclusively in any such court. Each Party
agrees that a final judgment in any action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by Law. Notwithstanding the foregoing, each Party shall be
entitled to implead (or take similar steps with respect to) any Indemnified
Party into any action relating to a Third Party Claim in any other jurisdiction.

(b) Each of Buyer and CBNA irrevocably consents to the service of the summons
and complaint and any other process in any other action or proceeding relating
to the



--------------------------------------------------------------------------------

transactions contemplated by this Agreement, on behalf of itself or its
property, by personal delivery of copies of such process to such Party. Nothing
in this Section 7.7 shall affect the right of any Party to serve legal process
in any other manner permitted by Law.

Section 7.8 Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in two (2) or more counterparts, and by
the different Parties hereto in separate counterparts, each of which when
executed and delivered shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

Section 7.9 WAIVER OF JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTIONS OF ANY PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT HEREOF.

Section 7.10 Specific Performance. The Parties hereby expressly acknowledge and
agree that immediate, extensive and irreparable damage would result, no adequate
remedy at law would exist and damages would be difficult to determine in the
event that any provision of this Agreement is not performed in accordance with
its specific terms or otherwise breached. Therefore, in addition to, and not in
limitation of, any other remedy available to any Party, an aggrieved Party under
this Agreement would be entitled to specific performance of the terms hereof and
immediate injunctive relief, without the necessity of proving the inadequacy of
money damages as a remedy. Such remedies, and any and all other remedies
provided for in this Agreement, shall, however, be cumulative in nature and not
exclusive and shall be in addition to any other remedies whatsoever which any
Party may otherwise have. Each of the Parties hereby acknowledges and agrees
that it may be difficult to prove damages with reasonable certainty, that it may
be difficult to procure suitable substitute performance, and that injunctive
relief and/or specific performance will not cause an undue hardship to the
Parties. Each of the Parties hereby further acknowledges that the existence of
any other remedy contemplated by this Agreement does not diminish the
availability of specific performance of the obligations hereunder or any other
injunctive relief. Each Party hereby further agrees that in the event of any
action by the other Party for specific performance or injunctive relief, it will
not assert that a remedy at law or other remedy would be adequate or that
specific performance or injunctive relief in respect of such breach or violation
should not be available on the grounds that money damages are adequate or any
other grounds.

Section 7.11 Amendment. This Agreement may be amended by mutual agreement of the
Parties at any time. This Agreement may not be amended except by an instrument
in writing signed by the Parties hereto.

Section 7.12 Waiver. At any time, subject to applicable Law, each Party may
(a) extend the time for the performance of any obligation or other act of the
other Party, (b) waive compliance by the other Party with any agreement
contained herein or (c) waive any condition to which its obligations are
subject. Any such extension or waiver shall only be valid if set forth in an
instrument in writing signed by the Party or Parties to be bound thereby.
Notwithstanding the foregoing, no failure or delay by the Buyer or CBNA in
exercising any right



--------------------------------------------------------------------------------

hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise of any other right
hereunder.

Section 7.13 Expenses. Except as otherwise expressly provided in this Agreement,
all expenses incurred in connection with this Agreement shall be paid by the
Party incurring such expenses.

Section 7.14 Maintenance of Corporate Existence. From and after the date of this
Agreement until the earlier of (i) one year and one day following the payment in
full of all obligations of the Securitization Trusts and the Other
Securitization Trusts and (ii) the replacement of the Company as Servicer and
Administrator under each of the Securitization Trusts and the Other
Securitization Trusts, Buyer shall cause the Company to, and the Company shall,
maintain its corporate existence.

Section 7.15 Non-Petition. Each party to this Agreement, by entering into this
Agreement, hereby covenants and agrees that it shall not at any time institute
against the Depositor, the Funding Note Issuer, any Securitization Trust or any
Other Securitization Trust, any bankruptcy, reorganization, arrangement,
insolvency, receivership or liquidation proceedings, or other proceedings under
any United States federal or state bankruptcy or similar Law in connection with
any obligations relating to this Agreement or the Related Transaction Documents.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.

 

CITIBANK, N.A. By:   /s/ Douglas Peterson   Name:   Douglas Peterson   Title:  
Chief Operating Officer DISCOVER BANK By:   /s/ Michael F. Rickert   Name:  
Michael F. Rickert   Title:   Vice President, Chief Financial Officer and
Treasurer